Case 20-50133-grs        Doc 18      Filed 01/28/20 Entered 01/28/20 11:04:38              Desc Main
                                     Document      Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION

IN RE:

GENCANNA GLOBAL USA, INC.,                                         CHAPTER 11 (INVOLUNTARY)

DEBTOR                                                                     CASE NO. 20-50133-GRS


          NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR SERVICE

         PLEASE TAKE NOTICE that pursuant to 11 U.S.C. § 1109(b), and Federal Rules of

Bankruptcy Procedure 2002, 9007 and 9010(b) and KYEB LBR 9010-1 (the “Bankruptcy Rules”),

Kevin G. Henry of the law firm of Sturgill, Turner, Barker & Moloney, PLLC, as counsel for

THERMAL EQUIPMENT SALES, INC., hereby enters his appearance in the above-captioned

matter, and request that all notices given or required to be given, and all papers and pleadings filed

or served or required to be served in this case, be given and served upon him at:

               Kevin G. Henry (Ky. Bar No. 31255)
               333 West Vine Street, Suite 1500
               Lexington, KY 40507
               Telephone: 859.255.8581
               Facsimile: 859.231.0851
               Email: khenry@sturgillturner.com


         PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C.§ 1109(b), the above

request for notice includes those notices and papers referred to in the above-cited Federal and Local

Bankruptcy Rules, and, without limitation, any notice, application, complaint, demand, motion,

petition, pleading or request, whether formal or informal, written or oral, and whether transmitted or

conveyed by U.S. mail, courier, telephone, telegraph, facsimile, or otherwise filed or made in or

regarding the above-captioned proceeding, that either: (i) affects or seeks to affect in any manner

the rights or interests of any creditor or party-in-interest herein with respect to the debtor, property
Case 20-50133-grs                 Doc 18            Filed 01/28/20 Entered 01/28/20 11:04:38       Desc Main
                                                    Document      Page 2 of 2


of the debtor’s estate or proceeds thereof in which the debtor may claim an interest, or property or

proceeds thereof in the possession, custody, or control of other(s) the debtor may seek to use; or (ii)

requires or seeks to require any delivery of property or payment, or other action of THERMAL

EQUIPMENT SALES, INC.

          PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rule 3017, the

foregoing request for notice and service includes of any disclosure statement and/or plan or

reorganization which may be filed in this case.

          PLEASE TAKE FURTHER NOTICE that neither this Notice of Entry of Appearance nor

any subsequent appearance, pleading, claim, or suit is intended nor shall be deemed to waive

THERMAL EQUIPMENT SALES, INC. right to: (i) have final orders in non-core matters entered

only after de novo review by a higher court; (ii) trial by jury in any proceeding so triable herein or in

any case, controversy or proceeding related hereto; (iii) have the United States District Court

withdraw the reference of any matter subject to mandatory or discretionary withdrawal; or (iv)

assert or enforce any other rights, claims, actions, defenses, setoffs, or recoupments which

THERMAL EQUIPMENT SALES, INC. has a right to assert under any agreements, at law, or in

equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are hereby expressly

reserved.

                                                            Respectfully submitted,
                                                            STURGILL, TURNER, BARKER
                                                            & MOLONEY, PLLC

                                                            /s/ Kevin G. Henry
                                                            Kevin G. Henry (Ky. Bar No. 31255)
                                                            khenry@sturgillturner.com
                                                            333 West Vine Street, Suite 1500
                                                            Lexington, KY 40507
                                                            Telephone: 859.255.8581
                                                            Counsel for Thermal Sales Equipment, Inc.
x:\wdox\clients\66104\0001\bankrpcy\01232214.docx



                                                               2
